BARFIELD, Judge.
The employer appeals a final workers’ compensation order awarding $750 in attorney’s fees to the attorney for claimant. A review of the record reveals competent substantial evidence to support the award of a fee to the attorney for claimant; however, there is no competent substantial evidence to support the expert’s opinion and the deputy’s determination that IOV2 hours were spent by the attorney in obtaining referral to Mayo Clinic for the claimant. The fee is excessive and is reduced to $250.00.
The final order of the deputy commissioner is AFFIRMED as modified by this opinion.
MILLS and JOANOS, JJ., concur.